United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2795
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Lyle Veach,                              *     [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: March 13, 2001

                                   Filed: March 22, 2001
                                    ___________

Before RICHARD S. ARNOLD and FAGG, Circuit Judges, and MONTGOMERY,*
      District Judge.
                           ___________

PER CURIAM.

       This case arises from a reverse sting operation. Lyle Veach agreed to purchase
one pound of methamphetamine from a supplier so he could resell it. Unbeknownst to
Veach, the supplier was a Government agent and the substance Veach bought was
counterfeit rather than the real thing. Under a written plea agreement, Veach pleaded
guilty to conspiracy to distribute over 500 grams of a substance containing

      *
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, sitting by designation.
methamphetamine. In deciding Veach's base offense level at sentencing, the district
court** included the pound of counterfeit methamphetamine. The district court
sentenced Veach to 135 months of imprisonment and five years of supervised release.
On appeal, Veach asserts that although he believed he was buying a pound of real
methamphetamine, the fake pound should not have been included in deciding his base
offense level. The district court correctly included the weight of the bogus drug based
on Veach's agreement to buy that amount of methamphetamine. See U.S.S.G. § 2D1.1
n.12. We thus affirm Veach's sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      **
         The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                          -2-